Citation Nr: 0909300	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  98-15 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.  

2.  Entitlement to service connection for a claimed 
gynecological disorder.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

4.  Entitlement to non-service-connected VA nonservice-
connected pension benefits.  

5.  Entitlement to an increased rating in excess of 10 
percent for the service-connected patellofemoral syndrome of 
the right knee, since April 21, 2000.  

6.  Entitlement to an increased rating in excess of 10 
percent for the service-connected patellofemoral syndrome of 
the left knee, since April 21, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1991 to 
August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in December 1995 
and July 1997.  

In December 2004, the Board remanded the issues on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  

The December 2004 Board decision also granted service 
connection for asthma and separate 10 percent disability 
ratings for his service-connected patellofemoral syndrome of 
the right knee and patellofemoral syndrome of the left knee 
from July 9, 1995 to April 20, 2000.  

During the pendency of the appeal, the RO issued a September 
2008 RO rating decision that granted the Veteran service 
connection and a non compensable rating for sinusitis.  This 
was a full grant of benefits sought on appeal and therefore, 
the issue is no longer before the Board.   

The matters of service connection for claimed PTSD and 
increased rating in excess of 10 percent for the service-
connected patellofemoral syndrome of the right knee and of 
the left knee, since April 21, 2000, are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Further action on the matter of nonservice-connected VA 
pension benefits is being deferred pending completion of the 
development requested hereinbelow.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is shown to have manifested complaints and 
findings of low back pain in service.  

3.  The Veteran is shown to have a continuity of 
symptomatology and treatment since service.  

3.  The currently demonstrated mechanical low back pain is 
shown as likely as not to have had its clinical onset during 
the Veteran's period of active service.  

4.  The Veteran was treated one time during service for 
vaginitis and was diagnosed with cervical cancer shortly 
after service. 

5.  The currently demonstrated residuals of cervical cancer 
is shown as likely as not to have been clinical present 
during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by mechanical low back pain is due to 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by the residual of cervical cancer is 
due to disease that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2003, after the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the February 2004 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2003 letter, a December 2004 letter, an April 2005 
letter, a February 2006 letter, and a September 2006 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2003, December 2004, April 2005, February 2006, and 
September 2006 letters advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the July 2003 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the September 
2006 letter.  Given the favorable action as to the original 
claims of service connection taken hereinbelow, the 
possibility of prejudice to the Veteran need not be addressed 
at this time.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  

Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 1997, 
April 2000, March 2007, and April 2007.  

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

 Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for low back condition and gynecological 
condition. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008). 

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Low Back Condition 

A careful review of the Veteran's service treatment record 
shows that the Veteran did manifest complaints and findings 
of a back condition during service.  

At the time of a VA examination in September 1995, the 
Veteran reported a history of a "strained back" while doing 
heavy lifting during service.  

At an October 1997 VA examination, the Veteran was noted to 
have a history of low back syndrome.  

At an April 2007 VA examination, the Veteran reported having 
had a tent fall on her in August 1993.  The diagnosis at that 
time was mechanical low back pain.  

The VA examiner noted that he carefully reviewed her claims 
file and found no evidence of an injury in August 1993 or at 
any point during service.  He stated that it would be mere 
speculation to determine if the Veteran's low back pain was a 
result of military service.  

The Board notes that a medical opinion based on speculation, 
without supporting clinical evidence, does not provide the 
required degree of medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between her military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

However, after a careful review of the record, the Board 
finds that the Veteran has established a continuity of 
symptomatology in this case.  The service treatment record 
also shows treatment of low back complaints of pain while she 
was on active duty.  Given her recent assertions of having 
had low back problems since service, the record is in 
relative equipoise in showing that the current mechanical low 
back pain as likely as not had its onset following injury 
during  the Veteran's active service.  

In resolving all reasonable duty in the Veteran's favor, 
service connection for mechanical low back pain is warranted.  


Gynecological Disorder

A careful review of the Veteran's service treatment records 
revealed that she was treated in December 1994 for vaginitis.  

At an April 2000 VA examination the Veteran stated that, 
during service, she started to have problems with spotting 
between periods and discomfort after her menstrual periods.  
She reportedly was diagnosed with cervical cancer and 
underwent a cone biopsy in 1996.  It was noted that she did 
not have any current residuals of squamous cell carcinoma.  

At a March 2007 VA examination, the Veteran was noted to have 
had a cone biopsy in 1997 that reportedly showed findings of 
cancer.  She was noted to have had normal PAP smears since 
then.  

The VA examiner diagnosed her with a normal gynecological 
examination and stated that, after a review of her medical 
history and claims file and conducting a physical 
examination, there was no connection between the Veteran's 
in-service vaginitis and her post-service cervical cancer.  

The submitted medical records show that the veteran initially 
underwent a routine PAP smear in October 1996 that showed 
findings of a high grade squamous intraepithelial lesion.  

It was suggested that the Veteran undergo a biopsy.  In 
November 1996, the Veteran underwent a biopsy that showed 
findings of in situ carcinoma with gland involvement of the 
cervix.  She then underwent a lower segment curettage 
procedure.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board notes that, shortly after service the Veteran 
clearly was diagnosed with and treated for cervical cancer.  

Given the nature of these findings and the Veteran's own lay 
assertions, the Board finds the evidence to be in relative 
equipoise in showing that the cervical cancer had been 
present for some time prior to being identified and as likely 
as not had its clinical onset during her period of active 
service.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

While the evidence reflects that the Veteran is currently 
cancer free, the cervical cancer represents a chronic disease 
for VA compensation purposes.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for the residuals of cervical cancer is 
warranted.  



ORDER

Service connection for mechanical low back pain is granted.  

Service connection for the residuals of cervical cancer is 
granted.  



REMAND

The Board finds that further development is needed as to the 
issues of service connection for claimed PTSD, the award of 
nonservice-connected VA pension benefits, and increased 
ratings in excess of 10 percent for the service-connected 
patellofemoral syndrome of the right knee and of the left 
knee, since April 21, 2000.  

The December 2004 remand action directed the RO, via the AMC, 
to do three specific things.  First, the RO was to prepare a 
summary of the Veteran's alleged service stressors and then 
to verify the stressors with the U.S. Armed Services Center 
for Unit Records Research (CURR).  

Second, for pension benefits, the RO was to identify all 
disabilities and assign a schedular evaluation for each of 
the disabilities under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008).  Roberts v. Derwinski, 
2 Vet. App. 387, 389 (1992).  In addition, the VA examiners 
were to specifically state the impact of any current 
disability on the Veteran's ability to work.  

Finally, the RO was directed to afford the Veteran a VA 
examination to ascertain the current severity of the service-
connected patellofemoral syndrome of the right knee and of 
the left knee and to then readjudicate the issue.  

With the exception of an April 2007 VA examination, the Board 
finds that the RO did not comply with the above December 2004 
remand actions.  It is noted that a remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

In addition, to completing the above actions the Board finds 
that the RO should schedule the Veteran for VA examination(s) 
in order to determine the current severity of various 
disabilities and if she is permanently and totally disabled 
due to these disabilities.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claims on appeal.  

Accordingly, these remaining matters are again REMANDED to 
the RO for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support her 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should thereafter prepare a 
summary of the Veteran's claimed service 
stressors.  This summary must be prepared 
whether or not the Veteran provides an 
additional statement, as requested.  This 
summary and a copy of the Veteran's DD 
Form 214 and other service personnel 
records should be forwarded to CURR. The 
RO should provide copies of any 
information obtained from the Veteran, as 
well as any other relevant evidence in 
the record.  CURR should be requested to 
provide any information that might 
corroborate the Veteran's alleged in-
service stressors.  

4.  The veteran should be scheduled for a 
VA examination to ascertain he 
entitlement to nonservice-connected 
pension benefits.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the Veteran is precluded from performing 
substantially employment due to her 
various disabilities.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  The RO should identify all 
disabilities of the Veteran and assign a 
schedular evaluation for each of the 
disabilities under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(2008).  Roberts v. Derwinski, 2 Vet. 
App. 387, 389 (1992).  

6.  The RO should readjudicate the issues 
of an increased rating in excess of 10 
percent for the service-connected 
patellofemoral syndrome of the right 
knee, since April 21, 2000, and the issue 
of an increased rating in excess of 10 
percent for the service-connected 
patellofemoral syndrome of the left knee, 
since April 21, 2000.  

7.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing all indicated 
development, and any additional 
notification deemed warranted, the issues 
remaining on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


